People ex rel. Wilt v Warden, Brooklyn Detention Complex (2016 NY Slip Op 08098)





People ex rel. Wilt v Warden, Brooklyn Detention Complex


2016 NY Slip Op 08098


Decided on November 30, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 30, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
L. PRISCILLA HALL
HECTOR D. LASALLE
FRANCESCA E. CONNOLLY, JJ.


2016-12015

[*1]The People of the State of New York, ex rel. Devon M. Wilt, on behalf of Victor Bae, petitioner, 
vWarden, Brooklyn Detention Complex, respondent.
 


Eric Gonzalez, Acting District Attorney, Brooklyn, NY (Jacob Uriel of counsel), for respondent.
Devon M. Wilt, New York, NY, petitioner pro se.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application for bail reduction upon Kings County Indictment No. 2268/16 and to set reasonable bail.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Kings County, did not violate "constitutional or statutory standards" (People ex rel. Klein v Kruger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230).
BALKIN, J.P., HALL, LASALLE and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court